Citation Nr: 0810978	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-05 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran served on active duty from July 1970 to August 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.

The veteran failed to report for a Travel Board hearing 
scheduled in February 2008.  The Board will proceed as if the 
hearing request has been cancelled.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  A back condition, including degenerative disc disease of 
the lumbar spine, was first manifested many years after 
service and has not been medically linked to service.

2.  Hypertension was first manifested many years after 
service and has not been medically linked to service.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service. 38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Arthritis and hypertension may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 U.S.C.A. § 1112, 1113; 
38 C.F.R. § 3.309(a).

The veteran's medical records document current treatment for 
hypertension and a low back condition, variously diagnosed as 
mechanical low back pain and degenerative disc disease.  The 
first Caluza requirement for a current disability, therefore, 
has been met.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records reflect his treatment with Relaxin 
for an episode of left lumbar area muscle spasm in December 
1971.  He reported groin and back pain in June 1972.  There 
were no signs of hypertension during his service.  See, e.g., 
38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 (2007) 
(hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days; the term hypertension means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.)  

On his July 1972 separation examination, he denied a history 
of high blood pressure or recurrent back pain, providing 
evidence against this claim.  Examination documented a blood 
pressure reading of 120/78, and indicated normal clinical 
evaluations of his vascular system and spine, providing more 
important evidence against this claim.  

Overall, the Board must find that the service medical record 
provides highly probative evidence against this claim.  
Regarding the back, the record from service does not indicate 
a chronic back disorder from 1972.    

Post-service, it is significant that the veteran did not have 
any documented treatment for hypertension or his low back 
condition until many years after his service.  A December 
1972 VA examination noted the veteran's report of occasional 
difficulty with standing straight due to his back, but no 
chronic disorder was found.  At that time, he had a blood 
pressure reading of 120/50.  A December 2004 VA clinical 
record include his report of chronic low back pain of 3 years 
duration while a January 2005 private medical report places 
the gradual onset of low back pain in the early 1990's.  Such 
histories provide more evidence against this claim.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  This is 
highly probative evidence against a finding of continuity of 
symptomatology since service with the veteran's own 
statements indicating that the low back condition began years 
after service.  

As hypertension or arthritis were not shown to have 
manifested within one year from service, the presumptive 
provisions of 38 C.F.R. § 3.309(a) do not apply.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  There is no 
medical evidence of record suggesting that the veteran's 
current hypertension and low back conditions either first 
manifested in service and/or are causally related to service.  
This is also highly probative evidence against the claims.

The Board acknowledges the veteran's belief that his 
hypertension and low back conditions either originated during 
service and/or are causally related to events during service.  
However, there is no evidence that the veteran is trained or 
educated in medicine; therefore, he is not competent to offer 
an opinion as to the nature and etiology of these disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a).  Furthermore, the veteran has not presented any 
evidence or allegation that his hypertension and low back 
conditions have been persistent or recurrent since service.  
Rather, as indicated above, he has informed his current 
treating physicians that his back pain gradually began in the 
early 1990's.

In any event, the Board finds that both service and post-
service medical records provide evidence against the claims, 
outweighing the veteran's contentions.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the service connection claims.  38 U.S.C.A. § 5107(b).  The 
appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also require VA to notify 
a claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

Here, the VCAA duty to notify was substantially satisfied by 
way of a letter sent to the veteran in May 2004 that was sent 
prior to the initial AOJ decision in this matter.  This 
letter informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was specifically asked 
to submit evidence and/or information in his possession to 
the AOJ.  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  See Sanders v. Nicholson, 487 
F.3d. 881, 889-891 (Fed. Cir. 2007) (a notice error is not 
prejudicial to the claimant where it is demonstrated that 
that a benefit could not possibly have been awarded as a 
matter of law).

VA has a duty to assist the appellant in the development of 
the claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all relevant service 
medical and VA treatment records identified by the veteran.  
The RO also obtained private treatment records which he 
identified and authorized the RO to obtain on his behalf.

As the preponderance of the evidence is against a finding of 
persistent or recurrent symptoms of disability since service, 
and there is no competent evidence suggesting (or indicating) 
a possible association between his hypertension and low back 
conditions and events in service, VA has no duty to provide 
medical examination or obtain medical opinion on these 
claims.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  The service and post-service medical records provide 
a basis to make a determination at this time. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that have not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a back condition is denied.

Service connection for hypertension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


